Citation Nr: 1542327	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for bilateral heel spurs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2012, the Board remanded the appeal for further development.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was received in December 2005. In March 2006, a VA examiner diagnosed bilateral shin splints and heel spurs. Although in March 2013 a VA examiner declined to offer the requested nexus opinion due to his finding that the Veteran does not have the claimed disorders, the Veteran may still receive service connection for the disorders if he had them at the time he submitted his claim. McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.)  

Also, as noted by the Board in November 2012, an October 2003 service treatment record suggests a relationship between the Veteran's heel spurs and his now-service connected lumbar spine disability.  An opinion on secondary service connection should be obtained.  
A service treatment post deployment medical assessment indicates that the Veteran was in Kuwait from March 2003 to July 2003. He therefore qualifies as a Persian Gulf Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his bilateral shin splints and bilateral heel spurs.  The claims folder/e-folder must be made available to the examiner for review of the case.  

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

(a.)  The examiner must determine whether his current bilateral shin splints and bilateral heel spurs are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether the symptoms are due to a known diagnosable disease entity.  

(b.)  The examiner must otherwise state whether the evidence demonstrates at any time since the filing of the claims in December 2005 the Veteran had the disorders in question and if so, whether they have resolved or are quiescent.  If the examiner disagrees with the March 2006 VA examiner's diagnoses of bilateral shin splints and bilateral heel spurs, the examiner should explain why.  If it is a matter where the disability resolved, the examiner should explain the reason for such resolution and should attempt to identify the time at which the disorder was deemed resolved.   In such a case, the examiner should render the below opinions as to the period during which the disorder was present.  

The VA examiner must opine on (i.) whether the bilateral shin splints and bilateral heel spurs began during active service or are related to any incident of service, (ii.) whether the bilateral shin splints and bilateral heel spurs were caused or aggravated (chronically worsened) by the service-connected lumbar spine disability, and (iii.) whether arthritis of the shins or heels manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

     For shin splints:

* April 2001 service treatment record (STR) documenting bilateral shin splints.

* March 2004 STR documenting bilateral shin splints.

* March 2006 VA examination report diagnosing shin splints without offering a nexus opinion.

* March 2013 VA examiner's negative nexus opinion based on the fact that "the examination this date does not indicate a current condition of shin splints. STRs do not indicate treatment for shin splints after 2003."  
However, elsewhere in the report the examiner suggested the presence of current shin splints as he checked a box stating the Veteran has, or has had, shin splints, and noted that the shin splints were asymptomatic except while running-"at those times sx relieved by NSAIDs and icing."

     For heel spurs:

* October 2003 STR documenting heel spurs and noting a possible relationship between the Veteran's back pain and heel spurs.

* October 2003 STR documenting arthritis in the tibial talar joint.

* March 2004 STR documenting foot pain.

* March 2006 VA examination report diagnosing bilateral heel spurs without offering a nexus opinion.  X-rays did not indicate arthritis.

* March 2013 VA examiner's negative nexus opinion based on the fact that "the patient does not have calcaneal (heel) spurs by physical examination or x-ray this date. There is no prior imaging report that demonstrates calcaneal spurs in the past."

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. C LEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




